 

Exhibit 10.1

 



EXECUTION VERSION



 



VOTING AND SUPPORT AGREEMENT

 

This Voting and Support Agreement (this “Agreement”), dated as of September 5,
2014, is entered into by and among BB&T Corporation, a North Carolina
corporation (“Parent”), and The Bank of Kentucky Financial Corporation, a
Kentucky corporation (“BKYF”), and each person executing this Agreement or a
counterpart to this Agreement (each, a “Shareholder”).

 

RECITALS

 

A.            Pursuant to the terms of the Agreement and Plan of Merger (as the
same may be amended or supplemented, the “Merger Agreement”), dated as of the
date hereof, between Parent and BKYF, BKYF will, subject to the terms and
conditions set forth therein, merge with and into Parent, with Parent being the
surviving entity (the “Merger”).

 

B.            As an inducement for Parent to enter into the Merger Agreement,
Parent has required that each Shareholder enter into this Agreement.

 

AGREEMENT

 

In consideration of Parent’s and BKYF’s performance under the Merger Agreement,
each Shareholder agrees as follows:

 

1.Definitions. Capitalized terms not defined in this Agreement have the meaning
assigned to those terms in the Merger Agreement.

 

2.Effectiveness. If the Merger Agreement is terminated for any reason in
accordance with its terms, this Agreement shall automatically terminate and be
null and void and of no effect.

 

3.Voting Agreement. From the date hereof until the earlier of (i) the Effective
Time and (ii) the termination of the Merger Agreement in accordance with its
terms (the “Support Period”), Shareholder irrevocably and unconditionally hereby
agrees that at any shareholder meeting of BKYF to approve the Merger Agreement
or any adjournment or postponement thereof, Shareholder shall be present (in
person or by proxy) and shall vote (or cause to be voted) the voting shares of
capital stock of BKYF beneficially owned by such Shareholder as of the date
hereof along with all such shares over which the Shareholder may acquire
beneficial ownership from time to time after the date hereof, in each case that
are entitled to vote at such meeting (together, “Owned Shares”): (a) in favor of
(1) approval of the Merger Agreement and (2) approval of any proposal to adjourn
or postpone such meeting to a later date if there are not sufficient votes to
approve the Merger Agreement; and (b) against (1) any action or agreement that
would be reasonably likely to impair the ability of Parent to complete the
Merger, the ability of BKYF to complete the Merger, or that would otherwise be
inconsistent with, prevent, impede or delay the consummation of the transactions
contemplated by the Merger Agreement and (2) other than the transactions
contemplated by the Merger Agreement, any proposal that relates to an
Acquisition Proposal without regard to the terms of such proposal. Shareholder
represents and warrants and covenants and agrees that, except for this
Agreement, he or she (x) has not entered into, and shall not enter into during
the Support Period, any voting agreement or voting trust with respect to the
Owned Shares and (y) has not granted, and shall not grant during the Support
Period, a proxy, consent or power of attorney with respect to the Owned Shares
except any proxy to carry out the intent of this Agreement. Shareholder hereby
acknowledges that Shareholder is, in his or her capacity as a Shareholder of
BKYF, bound by the restrictions set forth in Section 5.9 of the Merger Agreement
and agrees consistent therewith not to solicit or facilitate any Acquisition
Proposal.

 



 

 

  

4.Grant of Irrevocable Proxy; Appointment of Proxy. During the Support Period,
each Shareholder hereby irrevocably and unconditionally grants to, and appoints,
Parent and any designee thereof as such Shareholder’s proxy and attorney-in-fact
(with full power of substitution), for and in the name, place and stead of such
Shareholder, to vote or cause to be voted (including by proxy or written
consent, if applicable) the Owned Shares owned by such Shareholder as of the
applicable record date in accordance with Section 3 of this Agreement; provided
that each Shareholder grant of the proxy contemplated by this Section 4 shall be
effective if, and only if, such Shareholder has not delivered to BKYF prior to
the meeting at which any of the matters described in Section 4 are to be
considered, a duly executed irrevocable proxy card directing that the Owned
Shares of such Shareholder be voted in accordance with Section 3 of this
Agreement; provided, further, that any grant of such proxy shall only entitle
Parent or its designee to vote on the matters specified by Section 3, and each
Shareholder shall retain the authority to vote on all other matters. Each
Shareholder hereby affirms that the irrevocable proxy set forth in this Section
4, if it becomes effective, is given in connection with the execution of the
Merger Agreement, and that such irrevocable proxy is given to secure the
performance of the duties of such Shareholder under this Agreement. The parties
hereby further affirm that the irrevocable proxy, if it becomes effective, is
coupled with an interest and is intended to be irrevocable until the end of the
Support Period, at which time it will terminate automatically. If for any reason
any proxy granted herein is not irrevocable after it becomes effective, then the
Shareholder granting such proxy agrees, until the the end of the Support Period,
to vote the Owned Shares in accordance with Section 3 of this Agreement. The
parties agree that the foregoing is a voting agreement.

 

5.Transfer Restrictions Prior to Merger. The Shareholder will not, during the
Support Period, sell, transfer, assign, tender in any tender or exchange offer,
pledge, encumber, hypothecate or similarly dispose of (by merger, by
testamentary disposition, by operation of law or otherwise), either voluntarily
or involuntarily, enter into any swap or other arrangements that transfers to
another, in whole or in part, any of the economic consequences of ownership of,
enter into any contract, option or other arrangement or understanding with
respect to the sale, transfer, assignment, pledge, lien, hypothecation or other
disposition of (by merger, by testamentary disposition, by operation of law or
otherwise) or otherwise convey or dispose of, any of the Owned Shares, or any
interest therein, including the right to vote any Owned Shares, as applicable (a
“Transfer”); provided that Shareholder may Transfer Owned Shares for estate
planning or to a charitable institution for philanthropic purposes so long as
the transferee, prior to the date of Transfer, agrees in a signed writing to be
bound by and comply with the provisions of this Agreement.

 



2

 

 



6.Cooperation. From time to time, at the reasonable request of Parent or BKYF
and without further consideration, Shareholder shall cooperate with Parent and
BKYF, at BKYF’s expense, to make all filings and obtain all consents of
Governmental Authorities and third parties and execute and deliver such
additional documents and take all such further actions as may be necessary or
desirable to effect the actions contemplated by this Agreement. Without limiting
the foregoing, Shareholder hereby (a) authorizes Parent and BKYF to publish and
disclose in any public announcement, disclosure required by the SEC or by
applicable Law or the Proxy Statement/Prospectus (and, if applicable, the
Registration Statement), Shareholder’s identity and ownership of the Owned
Shares, the nature of Shareholder’s obligations under this Agreement and any
other information that Parent or BKYF reasonably determines is required to be
disclosed in connection with the Merger and the transactions contemplated by the
Merger Agreement; (b) agrees to promptly give to Parent and BKYF any information
Parent or BKYF may reasonably require for the preparation of any such disclosure
documents; and (c) agrees to promptly notify Parent and BKYF of any required
corrections with respect to any information supplied by Shareholder, if and to
the extent that such information shall have become false or misleading in any
material respect.

 

7.Representations and Warranties. Each Shareholder represents and warrants to
Parent that: this Agreement has been duly and validly executed and delivered by
such Shareholder and constitutes a valid and legally binding agreement of such
Shareholder, enforceable against such Shareholder in accordance with its terms
and no other action is necessary to authorize the execution and delivery by such
Shareholder or the performance of its obligations hereunder; if such Shareholder
is married and any of the Owned Shares constitute community property or spousal
approval is otherwise necessary for this Agreement to be legal, binding and
enforceable, this Agreement has been (or promptly shall be) duly and validly
executed and delivered by, and constitutes a valid and legally binding
agreement, of Shareholder’s spouse, enforceable in accordance with its terms;
the Owned Shares as of the date hereof are equal to the number of shares set
forth next to each Shareholder’s name on Exhibit A hereto; and except as noted
on Exhibit A hereto, Shareholder has, and at all times during the term of this
Agreement shall have, beneficial ownership of, good and valid title to and full
and exclusive power to vote, without restriction or limitation, the Owned Shares
(other than any such shares that are transferred in the manner permitted by this
Agreement).

 



8.Entire Agreement; Assignment. This Agreement is irrevocable. The recitals are
incorporated as a part of this Agreement. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof.  Nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.  This Agreement shall not be assigned by operation of law or
otherwise and shall be binding upon and inure solely to the benefit of each
party hereto; provided however that the rights under this Agreement are
assignable by Parent or BKYF to any successor-in-interest.

 

9.Remedies/Specific Enforcement. Each of the parties hereto agrees that this
Agreement is intended to be legally binding and specifically enforceable
pursuant to its terms and that each of Parent and BKYF would be irreparably
harmed if any of the provisions of this Agreement are not performed in
accordance with their specific terms and that monetary damages would not provide
adequate remedy in such event.  Accordingly, in the event of any breach or
threatened breach by Shareholder of any covenant or obligation contained in this
Agreement, in addition to any other remedy to which Parent or BKYF may be
entitled (including monetary damages), each of Parent and BKYF shall be entitled
to injunctive relief to prevent breaches of this Agreement and to specifically
enforce the terms and provisions hereof.  Shareholder further agrees that none
of Parent, BKYF or any other person or entity shall be required to obtain,
furnish or post any bond or similar instrument in connection with or as a
condition to obtaining any remedy referred to in this paragraph, and Shareholder
irrevocably waives any right it may have to require the obtaining, furnishing or
posting of any such bond or similar instrument.

 

 

3

 



 

10.Governing Law and Enforceability. This Agreement is governed by, and shall be
interpreted in accordance with, the laws of the State of Delaware, without
regard to any applicable conflict of law principles. If any court determines
that the restrictions set forth in this Agreement are unenforceable, then the
parties request such court to reform these provisions to the maximum
restrictions, term, scope or geographical area that such court finds
enforceable. Venue of any legal action or proceeding between the parties related
to this Agreement shall be in any federal or state court located in the State of
Delaware, and the parties each consent to the personal jurisdiction of the
courts of the State of Delaware and the federal courts located in the State of
Delaware. Each Shareholder agrees not to claim that the State of Delaware is an
inconvenient place for trial.

 

11.Individual Obligations. The obligations of each of the Shareholders under
this Agreement are several and not joint. This Agreement is binding on each
Shareholder that executes this Agreement regardless of whether any other
Shareholder(s) also executed this Agreement.

 

12.Amendments; Waivers.  Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed (i) in
the case of an amendment, by Parent, BKYF and the Shareholder, and (ii) in the
case of a waiver, by the party against whom the waiver is to be effective.  No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

 

13.Counterparts. The parties may execute this Agreement in one or more
counterparts, including by facsimile or other electronic signature. All the
counterparts will be construed together and will constitute one Agreement.

 

[Signature pages follow]

 

4

 

 

SIGNED as of the date first set forth above:

 

 

BB&T CORPORATION THE BANK OF KENTUCKY FINANCIAL CORPORATION     By /s/ Daryl N.
Bible By /s/ Robert W. Zapp Name: Daryl N. Bible Name: Robert W. Zapp
Title:   Senior Executive Vice President and Chief Financial Officer
Title:   President and Chief Executive Officer

 



Additional Signatures on Next Page

 



[Signature Page to Voting and Support Agreement]

 



 

 

 





  STOCKHOLDERS:               /s/ Charles Berger   Charles Berger              
/s/Sharon Berger   Sharon Berger               Berger-Collins, LLC              
By: /s/ Charles M Berger   Name: Charles M Berger   Title: Managing Member

 





[Signature Page to Voting and Support Agreement]



 



 

 

 





STOCKHOLDERS:           /s/ John Cain   John Cain           /s/ Carla Cain  
Carla Cain           /s/ John S. Cain   John S. Cain, Trustee of Trust for
Addison D. Cain, U/A 12/27/2000           /s/ John S. Cain   John S. Cain,
Trustee of Trust for Hannah M. Cain U/A 12/27/2000           /s/ John S. Cain  
John S. Cain, Trustee of Trust for Caroline M. Cain U/A 12/27/2000           /s/
John S. Cain   John S. Cain, Trustee of Trust for Mary J. Cain U/A 10/5/2004

 

[Signature Page to Voting and Support Agreement]






 

 

 





  STOCKHOLDERS:               /s/ Ruth M. Doering   Ruth M. Doering            
  /s/ Ruth M. Doering   Ruth M. Doering, Trustee of the Ruth M. Doering
Revocable Trust Agreement dated March 30, 2000               Doering Family
Limited Partnership               By: /s/ Ruth M Doering   Name: Ruth M Doering
  Title: Managing Member

 



[Signature Page to Voting and Support Agreement]

 

 

 

 



  STOCKHOLDERS:           /s/ Martin J. Gerrety   Martin J. Gerrety          
/s/ Lynda M Gerrety   Lynda M Gerrety

 



[Signature Page to Voting and Support Agreement]



 

 

 

 





  STOCKHOLDERS:           /s/ Barry Kienzle   Barry Kienzle           /s/ Mary
Jo Kienzle   Mary Jo Kienzle





 

[Signature Page to Voting and Support Agreement]



 



 

 

 









  STOCKHOLDERS:           /s/ John Miracle   John Miracle           /s/
Geraldine Miracle   Geraldine Miracle           /s/ John E Miracle   John E
Miracle, Trustee of the Irrevocable Trust Agreement for Alexandra Lauren
Niemeyer dated June 3, 1998



 

[Signature Page to Voting and Support Agreement]

 

 

 

 



  STOCKHOLDERS:               /s/ Mary Sue Rudicil   Mary Sue Rudicill          
    /s/ William A Rudicill   William A Rudicill               Belleview Sand &
Gravel Inc.               By: /s/ Mary Sue Rudicil   Name: Mary Sue Rudicill  
Title: Chairman of the Board

 





[Signature Page to Voting and Support Agreement]

 



 

 

 







  STOCKHOLDERS:           /s/ James C Votruba   James C Votruba           /s/
James C. Votruba   James C. Votruba, Trustee of James C. Votruba
Trust U/A Dated 01/09/1996

\



[Signature Page to Voting and Support Agreement]

 

 

 

 



  STOCKHOLDERS:               /s/ Herbert H. Work   Herbert H. Work            
  Boone-Kenton Lumber and Building Supply Company               By: /s/ Herbert
H. Work   Name: Herbert H Works   Title: President

 





[Signature Page to Voting and Support Agreement]

 

 

 

 





  STOCKHOLDERS:           /s/ Robert W. Zapp   Robert W. Zapp           /s/
Nancy Ann Zapp   Nancy Ann Zapp

 

[Signature Page to Voting and Support Agreement]

 



 

 

 

Exhibit A

 

Directors and Executive Officers Name of Shareholder (Note) Number of Owned
Shares       Charles M. Berger Charles Berger 12,542   Charles Berger & Sharon
Berger, JT TEN 628   Sharon Berger 11,639   Berger-Collins, LLC (Charles M
Berger, managing member) 15,000       John S. Cain John Cain 2,579   John Cain &
Carla Cain, JT TEN 114,561   John S. Cain, Trustee of Trust for Addison D. Cain,
U/A 12/27/2000 (John S. Cain, Trustee) 11,614   John S. Cain, Trustee of Trust
for Hannah M. Cain U/A 12/27/2000 (John S. Cain, Trustee) 11,614   John S. Cain,
Trustee of Trust for Caroline M. Cain U/A 12/27/2000 (John S. Cain, Trustee)
11,614   John S. Cain, Trustee of Trust for Mary J. Cain U/A 10/5/2004 (John S.
Cain, Trustee) 11,614       Ruth M. Doering Ruth M. Doering 2,173   Ruth M.
Doering, Trustee of the Ruth M. Doering Revocable Trust Agreement dated March
30, 2000 (Ruth M. Doering, Trustee) 4,060   Doering Family Limited Partnership
(Ruth M Doering, managing member) 101,818       Martin J. Gerrety Martin J.
Gerrety 1,004   Lynda M Gerrety 3,366       Barry J. Kienzle Barry Kienzle
13,305   Mary Jo Kienzle 3,785       John E. Miracle John Miracle 124,799  
Geraldine Miracle 38,378   John Miracle & Geraldine Miracle 3,180   John E
Miracle, Trustee of the Irrevocable Trust Agreement for Alexandra Lauren
Niemeyer dated June 3, 1998 (John E Miracle, Trustee) 1,220       Mary Sue
Rudicill Mary Sue Rudicill 51,362   Mary Sue Rudicill & William A Rudicill JT
TEN 15,230   Belleview Sand & Gravel Inc. (Mary Sue Rudicill, Chairman of the
Board) 13,500       James C. Votruba James C Votruba 481   James C. Votruba
Trust U/A Dated 01/09/1996 (James C. Votruba, Trustee) 2,200       Herbert H.
Works Herbert H. Works 34,537   Boone-Kenton Lumber and Building Supply Company
(Herbert H Works, President) 2,000       Robert W. Zapp Robert W. Zapp 98,185  
Robert W. Zapp & Nancy Ann Zapp 40,965   Nancy Ann Zapp 39,364

 





 

